Bressler, Judge,
dissenting.
{¶ 28} I respectfully dissent from the majority’s opinion because the trial court correctly found that ABC lacked interested-party standing under R.C. 4115.03(F)(4). Like the trial court, I would reject an interpretation of R.C. 4115.03(F) that grants standing to any association having a member that bid on any part of a public improvement project to challenge an entirely different contract within that project. In the case at bar, while members of ABC did *36submit bids on the HVAC, flooring, and general base contracts, none of its members bid directly against Rapier on the electrical contracts for either project.
{¶ 29} In interpreting R.C. 4115.03(F)(1), the trial court properly declined to interpret the word “contract” in its broadest sense, i.e., every contract bid upon within a particular public-improvement project. Instead, the trial court properly interpreted “contract” to mean “the contract at issue,” or in other words, the contract from which the alleged prevailing-wage violation stems. Similarly, the trial court properly declined to interpret the term “public improvement” broadly, when doing so would contradict basic principles of standing, including the common-law requirement that a party possess a “personal stake in the outcome of the controversy.” Middletown v. Ferguson (1986), 25 Ohio St.3d 71, 75, 25 OBR 125, 495 N.E.2d 380. See also Griffith v. Cleveland, 128 Ohio St.3d 35, 2010-Ohio-4905, 941 N.E.2d 1157, ¶ 14; R.C. 1.49.
{¶ 30} While the majority presents a well-reasoned analysis, I do not believe that the General Assembly intended R.C. 4115.03(F) to permit parties lacking direct involvement in a particular contract to file prevailing-wage complaints. Instead, I believe that the General Assembly intended to afford interested-party standing under R.C. 4115.03(F) to a narrower class of litigants, namely, parties that bid on the same contract. This interpretation supports the primary purpose of the prevailing-wage law because parties competing for the same work possess distinct knowledge of their trade, thereby placing them in the best position to prevent the “undercutting of employee wages in the private construction sector.” Bergman v. Monarch Constr. Co., 124 Ohio St.3d 534, 2010-Ohio-622, 925 N.E.2d 116, ¶ 10.
{¶ 31} Because the majority’s opinion improperly applies a broader interpretation to the definition of “interested party” under R.C. 4115.03(F)(4), I respectfully dissent and would affirm the trial court’s decision granting summary judgment to Rapier.